f Ellbtt, J.,
delivered the opinion of the court.
The return of service on the defendant Ann Volley, “duly executed,” was not sufficient to justify the judgment by default against her.
There is also another error more fatal, for it cannot now be cured. The writ to Copiah county was returned “ not found.” Ann Volley was served with a duplicate writ issued to Hinds county. The suit was dismissed as to the other defendants, and judgment taken against her alone.
None of the defendants having been found in Copiah county, this dismissal ousted the court of its jurisdiction of the cause. Rev. Code. 483, art. 32.
The judgment will be reversed, and judgment entered here dismissing the case for want of jurisdiction, which judgment ought to have been entered in the court below.